UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4372


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN ERIC FIKES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:13-cr-00291-NCT-1)


Submitted:   October 14, 2014               Decided:   October 22, 2014


Before NIEMEYER   and    KING,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greg Davis, Assistant
Federal Public Defender, Winston-Salem, North Carolina, for
Appellant. Ripley Rand, United States Attorney, Stephen T.
Inman, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Kevin   Fikes       appeals         his     sentence        of    180     months’

imprisonment          imposed     after         pleading         guilty,      pursuant      to     a

written plea agreement, to one count of possession of a firearm

by a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2012).      Fikes contends that the district court, in designating

him    an   armed      career    criminal,           (1)    plainly      erred     because       his

predicate offenses were neither pleaded in the indictment nor

proven      to    a    jury    beyond      a    reasonable          doubt;    and    (2)    erred

because his predicate offenses were consolidated for judgment.

We affirm.

                 Fikes’s challenge that the district court should not

have    sentenced        him    as    an   armed          career     criminal      because       his

predicate offenses were neither pleaded in the indictment nor

proven beyond a reasonable doubt was not raised in the district

court;      we    thus   review      the       court’s      decision       for    plain    error.

United States v. Olano, 507 U.S. 725, 732 (1993).                                    Fikes must

show    (1) an        error,    (2)     that         is    plain,    (3)     which       seriously

affects      the       fairness,      integrity,            or      public       reputation      of

judicial proceedings.            Id. at 732-36.

                 We   have    reviewed         the    record       and   conclude        that    the

district court did not plainly err.                              “[T]he ‘fact of a prior

conviction’ remains a valid enhancement even when not found by

the jury.”            Thompson v. United States, 421 F.3d 278, 282 (4th

                                                 2
Cir. 2005); accord Alleyne v. United States, 133 S. Ct. 2151,

2161 (2013).

             Fikes’s next challenge, that the district court should

not have sentenced him as an armed career criminal because his

predicate offenses were consolidated for judgment, is reviewed

de novo.     United States v. Brandon, 247 F.3d 186, 188 (4th Cir.

2001).

             We    have    reviewed      the    record     and    conclude       that   the

district court did not err on these grounds.                       Predicate offenses

need   not   be    tried       or   sentenced    separately        to    be   counted    as

separate     offenses      for      purposes    of   the    armed       career   criminal

enhancement.       United States v. Samuels, 970 F.2d 1312, 1315 (4th

Cir. 1992).

             We therefore affirm the district court’s judgment.                         We

dispense     with       oral     argument      because      the    facts      and   legal

contentions       are   adequately      presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            3